       Case 2:20-cv-00180-TOR          ECF No. 2     filed 05/15/20    PageID.175 Page 1 of 1



 1   JOEL B. ARD

 2   Attorney for Plaintiff
 3

 4

 5                            United States District Court
                         For The Eastern District Of Washington
 6

 7 Kevin Akesson,

 8                        Plaintiff,
 9          v.                                         No. 2:20-cv-00180____________
10
   Jay Inslee, in his official capacity as the         NOTICE OF DISMISSAL PURSUANT
11 Governor of Washington,                             TO FED. R. CIV. P. 41(a)(1)(A)(i)

12                        Defendant.

13

14           No party having filed an Answer or Motion for Summary Judgment, Plaintiffs hereby

15 voluntarily dismiss this action without prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).

16

17

18 May 15, 2020.

19               Ard Law Group PLLC                   Albrecht Law Pllc
20
                 By:_ ____________________            By:________________________
21               Joel B. Ard, WSBA # 40104            David K. DeWolf, WSBA #10875
22               P.O. Box 11633                       421 W. Riverside Ave., Ste. 614
                 Bainbridge Island, WA 98110          Spokane, WA 99201
23               (206) 701-9243                       (509) 495-1246
24               Joel@Ard.law                         david@albrechtlawfirm.com
                 Attorneys for Plaintiffs             Attorneys for Plaintiffs
25

26

27

 Motion for Voluntary Dismissal - 1
 No. 2:20-cv-00180
                                                                               Ard Law Group PLLC
                                                                               P.O. Box 11633
                                                                               Bainbridge Island, WA 98110
                                                                               Phone: (206) 701-9243
